DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 106, 110, 193, 195, 143b, axial slot 308.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the split ring being a first split ring defining the gripping portion, the fitting assembly further comprising a second split ring defining the colleting portion (claim 85); the second split ring including an inboard recess receiving an outboard portion of the first split ring (claim 86); the split ring being radially outwardly biased (claim 89); and the circumferential groove includes an inboard side and an outboard side, wherein the inboard side extends at a first angle with respect to the outer surface of the conduit, and the outboard side extending at a second angle with respect to the outer surface of the conduit, the second angle being greater than the first angle (claim 95) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 83-102 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Note, it is extremely difficult for the Examiner to correlate claimed features to disclosed invention in specification and drawings.
	Claims 83, 93 and 97 recite “…the push to connect fitting comprising: a sealing arrangement disposed in an interior cavity of the push to connect fitting…”; however, it is not clear to the Examiner what this means. How can the push to connect fitting be defined by the push to connect fitting? The Examiner is unable to determine the metes and bounds of the claims.
Claim 86 recites the limitation "the second split ring"; claim 93 recites the limitation "interior tapered surface".  There is insufficient antecedent basis for this limitation in the claim.
Claim 87 recites, “the split ring is radially inwardly biased”; however, it is not clear to the Examiner whether the gripping portion or the colleting portion is being referenced.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 83-85, 90, 91, 97, 99, 100 and 102 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0325448, Kim et al.
	In regards to claim 83, as best understood, in Figures 6-8 and paragraphs detailing said figures, Kim et al disclose a push to connect fitting having an outboard end configured to receive a conduit end portion, the push to connect fitting comprising: a sealing arrangement (148) disposed in an interior cavity of the push to connect fitting and configured to seal against an outer surface of a conduit end portion when the conduit end portion is inserted into the outboard end of the push to connect fitting; and a conduit retaining arrangement disposed in the interior cavity, the conduit retaining arrangement (144) including a gripping portion and a colleting portion outboard of the gripping portion, wherein at least the colleting portion is engageable with an interior tapered surface (142b) of the push to connect fitting; wherein at least one of the gripping portion and the colleting portion is defined by a split ring.
	In regards to claim 84, as best understood, in Figures 6-8 and paragraphs detailing said figures, Kim et al disclose both the gripping portion and the colleting portion are defined by the split ring.
	In regards to claim 85, as best understood, in Figures 6-8 and paragraphs detailing said figures, Kim et al disclose the split ring is a first split ring defining the gripping portion, the fitting assembly further comprising a second split ring defining the colleting portion.
	In regards to claim 90, as best understood, in Figures 6-8 and paragraphs detailing said figures, Kim et al disclose a spring member (146) disposed between the gripping portion and the sealing arrangement to bias the gripping portion and the colleting portion in an outboard direction.
	In regards to claim 91, as best understood, in Figures 6-8 and paragraphs detailing said figures, Kim et al disclose first (147) and second fitting (142) components joined to define the interior cavity.
In regards to claim 97, as best understood, in Figures 6-8 and paragraphs detailing said figures, Kim et al disclose a push to connect fitting having an outboard end that is configured to receive a conduit end portion, the push to connect fitting comprising: a sealing arrangement disposed in an interior cavity of the push to connect fitting, wherein the sealing arrangement seals against an outer surface of a conduit end portion when the conduit end portion is inserted into the outboard end of the push to connect fitting; a gripping arrangement disposed in the interior cavity; and a colleting ring disposed in the interior cavity and having an inboard end surface engaging an outboard end surface of the gripping arrangement.
In regards to claim 99, as best understood, in Figures 6-8 and paragraphs detailing said figures, Kim et al disclose a spring member disposed between the gripping arrangement and the sealing arrangement to bias the gripping arrangement in an outboard direction toward a conduit gripping position and to bias the colleting ring in an outboard direction toward a conduit colleting position.
	In regards to claim 100, as best understood, in Figures 6-8 and paragraphs detailing said figures, Kim et al disclose first and second fitting components joined to define the interior cavity.
In regards to claim 102, as best understood, in Figures 6-8 and paragraphs detailing said figures, Kim et al disclose the colleting ring is axially aligned with an interior tapered surface of the second fitting component, such that outward axial movement of the colleting ring against the interior tapered surface radially compresses the colleting ring.

Claim(s) 83-92 and 97-102 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0312932, Williams et al.
	In regards to claim 83, as best understood, in Figures 11A-I and paragraphs detailing said figures, William et al disclose a push to connect fitting having an outboard end configured to receive a conduit end portion, the push to connect fitting comprising: a sealing arrangement (296, 298) disposed in an interior cavity of the push to connect fitting and configured to seal against an outer surface of a conduit end portion when the conduit end portion is inserted into the outboard end of the push to connect fitting; and a conduit retaining arrangement disposed in the interior cavity, the conduit retaining arrangement (272, 272’) including a gripping portion and a colleting portion outboard of the gripping portion, wherein at least the colleting portion is engageable with an interior tapered surface (142b) of the push to connect fitting; wherein at least one of the gripping portion and the colleting portion is defined by a split ring.
	In regards to claim 84, as best understood, in Figures 11A-I and paragraphs detailing said figures, William et al disclose both the gripping portion and the colleting portion are defined by the split ring.
	In regards to claim 85, as best understood, in Figures 11A-I and paragraphs detailing said figures, William et al disclose the split ring is a first split ring defining the gripping portion, the fitting assembly further comprising a second split ring defining the colleting portion.
	In regards to claim 86, as best understood, in Figures 11A-I and paragraphs detailing said figures, William et al disclose the second split ring includes an inboard recess receiving an outboard portion of the first split ring.
	In regards to claim 87, as best understood, in Figures 11A-I and paragraphs detailing said figures, William et al disclose the split ring is radially inwardly biased.
	In regards to claim 88, as best understood, in Figures 11A-I and paragraphs detailing said figures, William et al disclose the colleting portion is defined by the split ring, and the gripping portion comprises a retainer body and a plurality of conduit gripping members (274) retained in a plurality of cavities in the retainer body.
	In regards to claim 89, as best understood, in Figures 11A-I and paragraphs detailing said figures, William et al disclose the split ring is radially outwardly biased.
In regards to claim 90, as best understood, in Figures 11A-I and paragraphs detailing said figures, William et al disclose a spring member (276) disposed between the gripping portion and the sealing arrangement to bias the gripping portion and the colleting portion in an outboard direction.
	In regards to claim 91, as best understood, in Figures 11A-I and paragraphs detailing said figures, William et al disclose first (260) and second fitting (252) components joined to define the interior cavity.
In regards to claim 92, as best understood, in Figures 11A-I and paragraphs detailing said figures, William et al disclose the sealing arrangement includes an outboard gland (298) axially fixed between portions of the first and second fitting components.
In regards to claim 97, as best understood, in Figures 11A-I and paragraphs detailing said figures, William et al disclose a push to connect fitting having an outboard end that is configured to receive a conduit end portion, the push to connect fitting comprising: a sealing arrangement disposed in an interior cavity of the push to connect fitting, wherein the sealing arrangement seals against an outer surface of a conduit end portion when the conduit end portion is inserted into the outboard end of the push to connect fitting; a gripping arrangement disposed in the interior cavity; and a colleting ring disposed in the interior cavity and having an inboard end surface engaging an outboard end surface of the gripping arrangement.
	In regards to claim 98, as best understood, in Figures 11A-I and paragraphs detailing said figures, William et al disclose the gripping arrangement comprises a retainer body and a plurality of conduit gripping members retained in a plurality of cavities in the retainer body.
In regards to claim 99, as best understood, in Figures 11A-I and paragraphs detailing said figures, William et al disclose a spring member disposed between the gripping arrangement and the sealing arrangement to bias the gripping arrangement in an outboard direction toward a conduit gripping position and to bias the colleting ring in an outboard direction toward a conduit colleting position.
	In regards to claim 100, as best understood, in Figures 11A-I and paragraphs detailing said figures, William et al disclose first and second fitting components joined to define the interior cavity.
	In regards to claim 101, as best understood, in Figures 11A-I and paragraphs detailing said figures, William et al disclose the sealing arrangement includes an outboard gland axially fixed between portions of the first and second fitting components.
In regards to claim 102, as best understood, in Figures 11A-I and paragraphs detailing said figures, William et al disclose the colleting ring is axially aligned with an interior tapered surface of the second fitting component, such that outward axial movement of the colleting ring against the interior tapered surface radially compresses the colleting ring.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 93-96 is/are rejected under 35 U.S.C. 103 as being unpatentable over William et al in view of US 6152496, Kouda.
In regards to claim 93, as best understood, in Figures 11A-I and paragraphs detailing said figures, William et al disclose the claimed invention except for a conduit having an end portion with a circumferential groove. Kouda relates to a socket for a pipe coupling adapted to be used for fluid, and teaches a peripheral groove (2a) to serve as a stopper for preventing detachment of the conduit. It would have been obvious to one having ordinary skill in the art at the time of filing to provide the peripheral groove to serve as a stopper for preventing detachment of the conduit (col. 4, lines 56-57).
In regards to claim 94, William et al in view of Kouda further disclose the circumferential groove includes a concave surface.
	In regards to claim 95, William et al in view of Kouda further disclose the circumferential groove includes an inboard side and an outboard side, wherein the inboard side extends at a first angle with respect to the outer surface of the conduit, and the outboard side extends at a second angle with respect to the outer surface of the conduit, the second angle being greater than the first angle.
	In regards to claim 96, William et al in view of Kouda further disclose the push to connect fitting comprises first and second fitting components joined to define the interior cavity.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M DUNWOODY/           Primary Examiner, Art Unit 3679